Citation Nr: 1022990	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for Hepatitis B, 
from the date of claim, April 2, 1999 to December 12, 2005.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling from December 12, 2005, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Dacatur, 
Georgia.  Jurisdiction over this claim is now with the RO in 
Atlanta, Georgia.

In April 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
obtain additional evidence and to afford the Veteran a VA 
examination.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's Hepatitis B was asymptomatic, for the 
purpose of VA benefits, from the date of claim, April 2, 1999 
to December 12, 2005.

2.  From December 12, 2005, forward, the Veteran's Hepatitis 
B manifested in daily fatigue, malaise, anorexia (without 
weight loss or hepatomegaly), vomiting, arthralgia, and right 
upper quadrant pain; the Veteran's Hepatitis B symptoms did 
not result in dietary restriction, continuous medication, or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for Hepatitis 
B, from the date of claim, April 2, 1999 to December 12, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.115a, 
Diagnostic Code 7345 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for Hepatitis B, from December 12, 2005, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic 
Code 7345 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for Hepatitis B in an 
April 2005 Board decision.  The RO subsequently assigned a 
noncompensable disability rating in a June 2005 rating 
decision, effective the date of claim, April 2, 1999.

Pursuant to a Board remand in April 2009, which charged the 
RO with obtaining additional evidence and affording the 
Veteran a VA examination, the RO increased the Veteran's 
disability evaluation to 10 percent disabling, effective 
December 12, 2005 in a January 2010 rating decision.  Thus, a 
10 percent evaluation is currently in place for the Veteran's 
service-connected Hepatitis B.

The Veteran's service-connected Hepatitis B is rating under 
38 C.F.R. § 4.115a, Diagnostic Code 7345, for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C).

A 100 percent rating for chronic liver disease without 
cirrhosis requires near constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.  Id.

A 60 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks, during the past twelve- month 
period, but not occurring constantly.  Id.

A 40 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 20 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 10 percent rating for chronic liver disease without 
cirrhosis requires intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.

Note (2) under Diagnostic Code 7345 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2009).  Finally, 
Note (3) provides that hepatitis B infection must be 
confirmed by serologic testing in order to evaluate it under 
Diagnostic Code 7345.

In May 2001, the Veteran underwent a VA examination.  Upon 
testing, hepatitis A IGM antibody was non-reactive, hepatitis 
B core IGM antibody was non-reactive, and Hepatitis C 
antibody was non-reactive.  Ultimately, the examiner 
concluded that a diagnosis of hepatitis could not be 
confirmed as the current hepatitis panel was non-reactive for 
hepatitis A, B, and C.

In February 2002, testing revealed that the Veteran's blood 
profile showed very slightly abnormal liver function tests.  
However, this report did not reveal a diagnosis of Hepatitis 
B or any symptoms associated with the disease, such as 
fatigue, malaise, or anorexia.

There is no evidence of record during this time and before 
the next VA examination that would be favorable to the 
Veteran's claim for a compensable evaluation.  While the 
Board decision in April 2005 established service connection 
for Hepatitis B, indicating a current disease, an inservice 
injury or disease, and a nexus between the two, the Veteran 
has not presented medical evidence of the symptoms suffered 
as due to his service-connected Hepatitis B prior to the VA 
examination conducted in December 2005.  Indeed, no treatment 
reports are associated with the claims file to indicate the 
symptoms suffered by the Veteran due to his service-connected 
Hepatitis B prior to December 2005.

The Veteran underwent another VA examination on December 12, 
2005.  The examiner noted that the Veteran's Hepatitis B 
affected his general body health by "daily fatigue as well 
as pain in the right upper quadrant off and on that is 
accompanied by nausea."  The Veteran also had a bad taste in 
his mouth and had vomited a couple of times.  The condition 
did not affect his body weight.  His liver condition caused 
easy fatiguability, arthralgia, gastrointestinal disturbances 
and nausea and vomiting.  At that time, the Veteran was not 
receiving any treatment for his Hepatitis B, including no 
medications.  The Veteran reported no episodes of 
incapacitation.

Pursuant to an April 2009 Board remand, the Veteran was 
afforded another VA examination in June 2009.  At that time, 
the Veteran had no incapacitating episodes during the last 
12-month period and he was not using medication in 
association with liver toxicity.  The Veteran had daily 
fatigue and had intermittent right upper quadrant pain but 
had no malaise, no nausea, no vomiting, and no anorexia.

At no time did the Veteran's Hepatitis B affect his ability 
to work and there was no time lost from work due to his 
condition.

Based on the above, the Board finds that the Veteran's 
service-connected Hepatitis B was, overall, asymptomatic from 
the date of claim, April 2, 1999 to December 12, 2005.  As 
discussed above, no treatment reports or medical records 
during that time, reflected any treatment for or complaints 
due to the Veteran's Hepatitis B, which the Board finds 
provides evidence against this claim.

While the Veteran has complained of constant, daily fatigue 
in his submissions to the RO and during the VA examinations 
from December 2005 and June 2009, his symptoms did not 
require dietary restriction or continuous medication.  While 
the Veteran indicated nausea and vomiting during the December 
2005 examination, he experienced no weight loss or 
hepatomegaly.  In addition, at no time did the Veteran ever 
report incapacitating episodes.  The Board finds that the 
statements are outweighed by the medical evidence. 

The Board finds that at no time during the pendency of this 
claim for an increased evaluation has the Veteran's Hepatitis 
B warranted an evaluation in excess of 10 percent.  
Fenderson, supra.

The Board will now examine whether the Veteran's disability 
on appeal warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from Hepatitis B.  There are no 
manifestations of the Veteran's disability that have not been 
contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

For the reasons set forth above, the Board determines that 
the preponderance of the evidence is not in favor of a 
compensable evaluation for the Veteran's Hepatitis B, from 
the date of claim, April 2, 1999 to December 12, 2005.  An 
evaluation of 10 percent disabling, but no more, for 
Hepatitis B is warranted, from December 12, 2005, forward. 
Hence, the Veteran's claims for increased evaluations of his 
Hepatitis B must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 1999 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for Hepatitis B.  There has been no "increased 
rating claim."  Rather, there has been only one claim as to 
the Veteran's disability, the original claim in which the 
Veteran sought to establish service connection and receive 
compensation for this disability.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.



ORDER

Entitlement to a compensable evaluation for Hepatitis B, from 
the date of claim, April 2, 1999 to December 12, 2005 is 
denied.

Entitlement to an evaluation in excess of 10 percent 
disabling from December 12, 2005, forward, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


